DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 are currently pending. Claims 1-8 have been amended. Claims 6-8 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 26 October 2021.
Claim Objections
Claim 1 is objected to because of the following informalities: “internal pressure” in line 26 of claim 1 should read “internal pressure of the cuff”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe ‘329 (US Pub No. 2009/0030329) in view of Sano et al. ‘507 (US Pub No. 2011/0144507).
Regarding claim 1, Tanabe ‘329 teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject by use of a cuff (Abstract), the blood pressure measuring apparatus comprising:
a connector to which a tube (Fig. 1 air tube 31 and [0089]) communicating with the cuff (Fig. 1 cuff 13 and [0089]) is connected;
an air way communicating with the connector (Fig. 1 air tube 32 and [0089]);
a pressurizing/depressurizing section comprising:
a pump configured to perform air feeding to the cuff via the air way to increase an internal pressure of the cuff (Fig. 1 pump 9 and [0089]), and
a valve configured to communicate with an ambient air to perform air discharging via the air way to decrease the internal pressure of the cuff (Fig. 1 exhaust valve 7 and [0089]); and
a processor (Fig. 1 CPU 1, control circuit 22 and [0088]) configured to:
in a pressure transient state, control the pump to perform the air feeding and control the valve to perform the air discharging to cause the internal pressure to increase until the internal pressure transitions from the pressure transient state to a pressure steady state in which a pressure inside a flow path including the air way and the cube is constant (Fig. 6 and [0116]-[0119]; Exhaust valve 7 is open while the pump 9 continues to increase the pressure in the cuff 13.);
determine that the internal pressure has transitioned to the pressure steady state from the pressure transient state (Fig. 7 and [0124] recites that the internal pressure is held, indicating that the pressure is in a pressure steady state.); and
in response to the determining that the internal pressure has transitioned to the pressure steady state, control the valve to suppress or stop the air discharging (Fig. 8 and [0124]).

Sano et al. ‘507 teaches a control unit 11 of a blood pressure information measurement device waits for an instruction of measurement start of a subject. In a case where the subject operates the operation unit 16 so as to give the instruction of the measurement start, the control unit 11 closes the exhaust valve 72 and starts driving the pressurization pump 71 so as to gradually increase the cuff pressure of the air bladder 35 (Fig. 3 step S102 and [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Tanabe ‘329 to include controlling the pump to continue the air feeding as Sano et al. ‘507 teaches this will aid in measuring the blood pressure of the subject while increasing internal pressure ([0044]).
Regarding claim 2, Tanabe ‘329 teaches a timer configured to measure a time period since a start of the air feeding, wherein the processor is further configured to determine whether the internal pressure has transitioned to the pressure steady state in accordance with the time period measured by the timer (Fig. 3 step 12 and [0129] recite that the waveform of the pulse wave is displayed, such as Fig. 2. Fig. 2 shows time on the x-axis, indicating that some form of a timer is used to time the change in pressure of the device.).
Regarding claim 3, Tanabe ‘329 teaches a detector configured to detect the internal pressure (Fig. 1 pressure sensor 11), wherein the processor is further configured to determine whether the internal pressure has transitioned to the pressure steady state in accordance with the internal pressure detected by the detector ([0091]).
Regarding claim 4, Tanabe ‘329 teaches wherein the processor is further configured to: determine whether the internal pressure detected by the detector has transitioned to the pressure steady state within a predetermined time period since a start of the pressure transient state ([0091]; “Pressure sensor 11 measures a cuff pressure equal to the pressure in connected air tube 31.” When the pressure in the cuff is equal to the pressure in the air tube, this is interpreted as a pressure steady state.); and
control operation of the pressurizing/depressurizing section in accordance with the determination of whether the internal pressure detected by the detector has transitioned to the pressure steady state within the predetermined time period since the start of the pressure transient state to decrease the internal pressure (Fig. 2 time T1 and [0097]).
Regarding claim 5, Tanabe ‘329 teaches wherein the internal pressure of the cuff in the pressure steady state is maintained to be less than 30 mmHg (Fig. 2 time T1 is below 30 mmHg).
Regarding claim 6, Tanabe ‘329 teaches wherein the pressure transient state is a state in which the internal pressure of the cuff changes with time (Fig. 6 and [0116]-[0119]; Exhaust valve 7 is open while the pump 9 continues to increase the pressure in the cuff 13, indicating that the internal pressure of the cuff is changing with time.).
Regarding claim 7, Tanabe ‘329, as modified by Sano et al. ‘507, teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject by use of a cuff, the blood pressure measuring apparatus comprising the recited elements. Regarding the first, second and third pressure steady/transient states, these are annotated onto Fig. 2, below.

    PNG
    media_image1.png
    367
    860
    media_image1.png
    Greyscale

Regarding claim 8, Tanabe ‘329, as modified by Sano et al. ‘507, teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject by use of a cuff, the blood pressure measuring apparatus comprising the recited elements.
Response to Arguments
Applicant argues that neither Hersh et al. ‘943 nor Yokoyama et al. ‘613 teaches “in response to determining that the internal pressure has transitioned to the pressure steady state, control the valve to suppress or stop the air discharging and control the pump to continue air feeding to increase the internal pressure for measuring blood pressure.” Examiner respectfully agrees, and the 35 U.S.C. 103 rejections have been withdrawn. However, upon further consideration, it was found that Tanabe ‘329, as modified by Sano et al. ‘507, teaches such limitation. As such, the claims are now rejected under 35 U.S.C. 103 over Tanabe ‘329 in view of Sano et al. ‘507.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791